Exhibit 10.1

 

Execution Version

 

MICHAELS STORES, INC.

 

$260,000,000 5.875% Senior Subordinated Notes due 2020

 

PURCHASE AGREEMENT

 

December 16, 2013

 

Deutsche Bank Securities Inc.

As Representative of the

Initial Purchasers listed

in Schedule I hereto
c/o Deutsche Bank Securities Inc.
60 Wall Street
New York, New York 10005

Ladies and Gentlemen:

 

Michaels Stores, Inc., a Delaware corporation (the “Issuer”), will issue and
sell to the several parties named in Schedule I hereto (each an “Initial
Purchaser” and, together, the “Initial Purchasers”) $260,000,000 aggregate
principal amount of its 5.875% Senior Subordinated Notes due 2020 (the
“Securities”).  The Securities will be issued by the Issuer pursuant to an
indenture, to be dated on or about December 19, 2013 (the “Indenture”), among
the Issuer, the Guarantors (as defined herein) and Wells Fargo Bank, National
Association, as trustee (the “Trustee”).  The Securities will be guaranteed (the
“Guarantees”) on a senior subordinated unsecured basis by each of the guarantors
listed on Annex A-1 hereto (together, the “Guarantors”).  Certain other terms
used herein are defined in Section 17 hereof.

 

The sale of the Securities to the Initial Purchasers will be made without
registration of the Securities under the Act in reliance upon exemptions from
the registration requirements of the Act.

 

In connection with the sale of the Securities, the Issuer has prepared a
preliminary offering memorandum, dated December 16, 2013 (the “Preliminary
Memorandum”) setting forth or including a description of the terms of the
Securities and the Guarantees, the terms of the offering of the Securities and
certain information concerning the Issuer and the Guarantors.  As used herein,
“Pricing Disclosure Package” shall mean the Preliminary Memorandum, as
supplemented or amended by any supplement to the Preliminary Memorandum listed
on Annex B hereto in the most recent form that has been prepared and delivered
by the Issuer to the Initial Purchasers in connection with their solicitation of
offers to purchase Securities prior to the time when sales of the Securities
were first made (the “Time of Sale”).  Promptly after the date hereof and in any
event no later than the second Business Day following the date hereof, the
Issuer will prepare and deliver to each Initial Purchaser a final offering
memorandum (the “Final Memorandum”), which will consist of the Preliminary
Memorandum with such changes therein as are required to reflect the information
contained in the amendments or supplements listed on

 

--------------------------------------------------------------------------------


 

Annex B hereto.  The Issuer hereby confirms that it has authorized the use of
the Pricing Disclosure Package, Final Memorandum and the Recorded Road Show
(defined below) in connection with the offer and sale of the Securities by the
Initial Purchasers.

 

The Securities are being issued to repay the entire outstanding principal amount
of the Issuer’s 113/8% Senior Subordinated Notes due 2016 (the “Existing 2016
Notes”), together with related redemption premiums, fees and expenses.  The
issuance of the Securities, the repayment of the Existing 2016 Notes and the
other related transactions described herein and in the Pricing Disclosure
Package are collectively referred to as the “Transactions.”

 

1.             Representations and Warranties.  The Issuer and the Guarantors
jointly and severally represent and warrant to each Initial Purchaser as follows
as of the date hereof and as of the Closing Date (references in this Section 1
to the “Offering Memorandum” are to (x) the Pricing Disclosure Package in the
case of representations and warranties made as of the date hereof and (y) both
the Pricing Disclosure Package and the Final Memorandum in the case of
representations and warranties made as of the Closing Date):

 

(a)           The Preliminary Memorandum, at the date thereof, did not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.  At the Time of Sale, the Pricing
Disclosure Package does not, and on the Closing Date will not, and the Final
Memorandum as of its date and on the Closing Date will not, contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided, however, that the Issuer and the Guarantors
make no representation or warranty as to the information contained in or omitted
from the Offering Memorandum, in reliance upon and in conformity with the
Initial Purchaser Information (as defined below).  The Issuer has not
distributed or referred to and will not distribute or refer to (1) any written
communication (as defined in Rule 405 of the Act) other than the Pricing
Disclosure Package, the Final Memorandum and the investor presentation made
orally to investors and simultaneously recorded on December 16, 2013 and the
corresponding slide deck (the “Recorded Road Show”).  The Recorded Road Show
when taken together with the Pricing Disclosure Package, as of the Time of Sale
did not, and at the Closing Date will not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the Issuer and the Guarantors make
no representation or warranty as to the information contained in or omitted from
the Recorded Road Show, in reliance upon and in conformity with the Initial
Purchaser Information (as defined below).  References herein to the Preliminary
Memorandum, the Pricing Disclosure Package and the Final Memorandum shall be
deemed to refer to and include the preliminary Canadian offering memorandum
dated December 16, 2013 and the Canadian offering memorandum dated the date
hereof, respectively.

 

(b)           Assuming the accuracy of the representations and warranties of the
Initial Purchasers contained in Section 4 and their compliance with the
agreements set forth therein, none of the Issuer or any of its subsidiaries, nor
any of their respective Affiliates, or any person acting on their behalf has,
directly or indirectly, made offers or sales of any

 

2

--------------------------------------------------------------------------------


 

security, or solicited offers to buy, any security under circumstances that
would require the registration of the Securities under the Act.

 

(c)           Assuming the accuracy of the representations and warranties of the
Initial Purchasers contained in Section 4 and their compliance with the
agreements set forth therein, none of the Issuer or any of its subsidiaries or
any of their respective Affiliates, or any person acting on their behalf has:
(i) engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D) in connection with any offer or sale of the
Securities or (ii) engaged in any directed selling efforts (within the meaning
of Regulation S) with respect to the Securities; and the Issuer and each of its
subsidiaries and each of their respective Affiliates and each person acting on
their behalf have complied with the offering restrictions requirement of
Regulation S.  Any sale of the Securities by the Issuer pursuant to Regulation S
is not part of a plan or scheme to evade the registration provisions of the Act.

 

(d)           The Securities satisfy the eligibility requirements of
Rule 144A(d)(3) under the Act.

 

(e)           Assuming the accuracy of the representations and warranties of the
Initial Purchasers contained in Section 4 and their compliance with the
agreements set forth therein, no registration under the Act of the Securities is
required for the offer and sale of the Securities to the Initial Purchasers or
by the Initial Purchasers to the initial purchasers therefrom, in each case in
the manner contemplated herein, in the Pricing Disclosure Package and in the
Final Memorandum and it is not necessary to qualify the Indenture under the
Trust Indenture Act.  The Indenture, as of the Closing Date, will conform in all
material respects to the requirements of an indenture which is qualified under
the Trust Indenture Act.

 

(f)            None of the Issuer, the Guarantors or any of their respective
subsidiaries is or, after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof as described in the
Offering Memorandum, will be an “investment company” as defined in the
Investment Company Act, without taking account of any exemption arising out of
the number of holders of the Issuer’s securities.

 

(g)           None of the Issuer, the Guarantors or any of their respective
subsidiaries has paid or agreed to pay to any person any compensation for
soliciting another to purchase any Securities (except as contemplated in this
Agreement).

 

(h)           None of the Issuer, any of its subsidiaries or any of their
respective Affiliates has taken or will take, directly or indirectly, any action
designed to or that has constituted or that would reasonably be expected to
cause or result, under the Exchange Act or otherwise, in stabilization or
manipulation of the price of any security of the Issuer or any of its
subsidiaries to facilitate the sale or resale of the Securities.

 

(i)            Each of the Issuer and its subsidiaries has been duly organized
and is validly existing as an entity in good standing under the laws of the
jurisdiction in which it is chartered or organized with full corporate or other
organizational power and authority

 

3

--------------------------------------------------------------------------------


 

to own or lease, as the case may be, and to operate its properties and conduct
its business as described in the Offering Memorandum, and is duly qualified to
do business as a foreign corporation or other entity and is in good standing
under the laws of each jurisdiction where the ownership or leasing of its
properties or the conduct of its business requires such qualification except
where the failure to be so organized or qualified, have such power or authority
or be in good standing would not reasonably be expected to have a material
adverse effect on the condition (financial or otherwise), business or results of
operations of the Issuer and its subsidiaries, taken as a whole and after giving
effect to the Transactions (a “Material Adverse Effect”).

 

(j)            As of the date hereof, the Issuer has no subsidiaries other than
the entities listed on Annex A-2 hereto.

 

(k)           As of November 2, 2013, on a pro forma basis, after giving effect
to the consummation of the Transactions, the Issuer and its subsidiaries would
have had the issued and outstanding capitalization as set forth in the Offering
Memorandum under the heading “Capitalization” and all the outstanding membership
interests or shares of capital stock, as applicable, of the Issuer and each of
its subsidiaries have been duly authorized and validly issued, if applicable,
are fully paid and nonassessable and were not issued in violation of any
preemptive or similar rights and, except as otherwise set forth in the Offering
Memorandum, all outstanding shares of capital stock or membership interests of
the subsidiaries are owned by the Issuer either directly or indirectly free and
clear of any security interest, claim, lien or encumbrance (other than security
interests, claims, liens, encumbrances and restrictions imposed in connection
with the Issuer’s senior secured credit facilities or permitted thereunder and
by the Act and state securities or “blue sky” laws of certain jurisdictions).

 

(l)            (i) This Agreement has been duly authorized, executed and
delivered by the Issuer and each Guarantor; (ii) the Indenture has been duly
authorized by the Issuer and each Guarantor and, on the Closing Date and prior
to the issuance of the Securities, will have been duly executed and delivered by
the Issuer and each Guarantor and, assuming due authorization, execution and
delivery thereof by the Trustee, will constitute a legally valid and binding
instrument enforceable against the Issuer and each Guarantor in accordance with
its terms (in each case subject, as to the enforcement of remedies, to the
effects of (x) bankruptcy, reorganization, insolvency, fraudulent conveyance,
moratorium or other laws affecting creditors’ rights generally from time to time
in effect, (y) general principles of equity (whether considered in a proceeding
in equity or at law) and (z) an implied covenant of good faith and fair dealing
(collectively, the “Enforceability Limitations”)); (iii) the Securities have
been duly authorized by the Issuer and, when executed and authenticated by the
Trustee in accordance with the provisions of the Indenture and delivered to and
paid for by the Initial Purchasers, will have been duly executed and issued by
the Issuer and will constitute the legal, valid and binding obligations of the
Issuer, entitled to the benefits of the Indenture (subject to the Enforceability
Limitations); and (v) the Guarantees have been duly authorized by the Guarantors
and, when the Securities have been duly executed and issued, will constitute the
legal, valid and binding obligations of each of the Guarantors, enforceable
against

 

4

--------------------------------------------------------------------------------


 

each of the Guarantors in accordance with their terms and entitled to the
benefits of the Indenture (subject to the Enforceability Limitations).

 

(m)          Since the date of the most recent financial statements of the
Issuer included in the Offering Memorandum, (i) there has not been any change in
the capital stock of the Issuer or any of the Guarantors (other than the
issuance of shares of common stock upon exercise of stock options, restricted
stock awards and warrants described as outstanding in, and the grant of options,
restricted stock and other awards under existing equity incentive plans
described in, the Offering Memorandum), long-term debt of the Issuer or any of
its subsidiaries, or any dividend or distribution of any kind declared, set
aside for payment, paid or made by the Issuer on any class of capital stock, or
any material adverse change, or any development involving a prospective material
adverse change, in or affecting the business, properties, rights, assets,
management, financial position, results of operations or prospects of the Issuer
and its subsidiaries taken as a whole; (ii) neither the Issuer nor any of its
subsidiaries has entered into any transaction or agreement that is material to
the Issuer and its subsidiaries taken as a whole or incurred any liability or
obligation, direct or contingent, that is material to the Issuer and its
subsidiaries taken as a whole; and (iii) neither the Issuer nor any of its
subsidiaries has sustained any material loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor disturbance or dispute or any action, order or
decree of any court or arbitrator or governmental or regulatory authority,
except in each case as otherwise disclosed in the Offering Memorandum.

 

(n)           No relationship, direct or indirect, exists between or among the
Issuer or any of its subsidiaries, on the one hand, and the directors, officers,
stockholders or other affiliates of the Issuer or any of its subsidiaries, on
the other, that would be required by the Securities Act to be described in a
registration statement on Form S-1 to be filed with the Commission and that is
not so described in the Offering Memorandum.

 

(o)           The term “Transaction Documents” refers to this Agreement, the
Securities and the Indenture (including the Guarantees).  Each of the
Transaction Documents conforms in all material respects to the description
thereof in the Offering Memorandum.

 

(p)           No consent, approval, authorization, filing with or order of any
court or governmental agency or body in the United States or Canada is required
in connection with the execution, delivery and performance of the Transaction
Documents (including, without limitation, the issuance of the Securities),
except such (i) as may be required under provincial securities or blue sky laws
of any jurisdiction in which the Securities are offered and sold or (ii) as
shall have been obtained or made prior to the Closing Date.

 

(q)           None of the execution and delivery of the Transaction Documents,
the issuance and sale of the Securities, the issuance of the Guarantees or the
consummation of any other of the transactions herein or therein contemplated, or
the fulfillment of the terms hereof or thereof will conflict with, result in a
breach or violation of or imposition of any lien, charge or encumbrance upon any
property or assets of the Issuer or any of the

 

5

--------------------------------------------------------------------------------


 

Guarantors pursuant to, (i) the terms of any indenture, contract, lease,
mortgage, deed of trust, note agreement, loan agreement or other agreement,
obligation, condition, covenant or instrument to which the Issuer or any of the
Guarantors is a party or bound or to which its or their property is subject; or
(ii) any statute, law, rule, regulation, judgment, order or decree of any court,
regulatory body, administrative agency, governmental body, arbitrator or other
authority having jurisdiction over the Issuer or any of the Guarantors or any of
its or their properties, other than in the cases of clauses (i) and (ii), such
breaches, violations, liens, charges, or encumbrances that would not reasonably
be expected to, individually or in the aggregate, have a Material Adverse Effect
or would not materially adversely affect consummation of the Transactions; or
result in the violation of the charter, bylaws or any equivalent organizational
document of the Issuer or any of the Guarantors.

 

(r)            The consolidated historical financial statements of the Issuer
and its consolidated subsidiaries included in the Offering Memorandum present
fairly in all material respects the consolidated financial position, results of
operations and cash flows of the Issuer and its consolidated subsidiaries as of
the dates and for the periods indicated and have been prepared in conformity
with United States generally accepted accounting principles applied on a
consistent basis throughout the periods involved (except as noted therein); the
selected historical financial data set forth under the captions “Offering
Memorandum Summary— Summary Consolidated Financial and Operating Data” and
“Selected Historical Consolidated Financial and Operating Data” in the Offering
Memorandum fairly present in all material respects, on the basis stated in the
Offering Memorandum, the information included therein.

 

(s)            No action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Issuer or
any of its subsidiaries or its or their property is pending or, to the knowledge
of the Issuer and the Guarantors, threatened that (i) would reasonably be
expected to have a material adverse effect on the performance of the Transaction
Documents or the consummation of any of the transactions contemplated hereby or
(ii) would reasonably be expected to have a Material Adverse Effect, except as
set forth in or contemplated in the Offering Memorandum (exclusive of any
amendment or supplement thereto that is not part of the Pricing Disclosure
Package).

 

(t)            Each of the Issuer and its subsidiaries owns or leases all such
real properties as are necessary to the conduct of their respective operations
as currently conducted, except as would not reasonably be expected to have a
Material Adverse Effect.

 

(u)           None of the Issuer or any of its subsidiaries is in violation or
default of (i) any provision of its charter, bylaws or any equivalent
organizational document; (ii) the terms of any indenture, contract, lease,
mortgage, deed of trust, note agreement, loan agreement or other agreement,
obligation, condition, covenant or instrument to which it is a party or bound or
to which its property is subject; or (iii) any statute, law, rule, regulation,
judgment, order or decree applicable to the Issuer or any of its subsidiaries of
any court, regulatory body, administrative agency, governmental body, arbitrator
or other

 

6

--------------------------------------------------------------------------------


 

authority having jurisdiction over the Issuer or its subsidiaries or any of
their respective properties, as applicable, other than in the cases of clauses
(ii) and (iii), such violations and defaults that would not reasonably be
expected to have a Material Adverse Effect.

 

(v)           Ernst & Young LLP, who have audited certain financial statements
of the Issuer and its consolidated subsidiaries and delivered their reports with
respect to the audited consolidated financial statements of the Issuer as of and
for the year ended February 2, 2013 included in the Offering Memorandum, are
independent auditors with respect to the Issuer within the applicable rules of
the Public Company Accounting Oversight Board.

 

(w)          The Issuer and its subsidiaries have filed all non-U.S., U.S.
federal, state and local tax returns that are required to be filed or have
requested extensions thereof except in any case in which the failure so to file
would not reasonably be expected to have a Material Adverse Effect and except as
set forth in or contemplated in the Offering Memorandum (exclusive of any
amendment or supplement thereto that is not part of the Pricing Disclosure
Package) and have paid all taxes required to be paid by them and any other tax
assessment, fine or penalty levied against them, to the extent that any of the
foregoing is due and payable, except for any such tax assessment, fine or
penalty that is currently being contested in good faith or as would not
reasonably be expected to have a Material Adverse Effect and for which
appropriate reserves have been established in accordance with U.S. generally
accepted accounting principles and except as set forth in or contemplated in the
Offering Memorandum (exclusive of any amendment or supplement thereto that is
not part of the Pricing Disclosure Package).

 

(x)           No labor problem or dispute with the employees of the Issuer or
any of its subsidiaries exists or, to the knowledge of the Issuer and the
Guarantors, is threatened, and the Issuer and the Guarantors are unaware of any
existing labor problem or dispute that would reasonably be expected to have a
Material Adverse Effect.

 

(y)           The Issuer and its subsidiaries taken as a whole are insured
against such losses and risks and in such amounts as are prudent and customary
in the businesses in which they are engaged or as required by law.

 

(z)           After giving effect to the Transactions, no subsidiary of the
Issuer or any Guarantor will be prohibited, directly or indirectly, from paying
any dividends to the Issuer or any Guarantor or any other subsidiary (except as
may be limited by applicable laws of each subsidiary’s state of incorporation or
jurisdiction or organization, or by limited liability company or similar laws),
from making any other distribution on such subsidiary’s capital stock or
membership interests (except as may be limited by applicable law), from repaying
to the Issuer or any Guarantor or any other subsidiary any loans or advances to
such subsidiary from the Issuer or any Guarantor or any other subsidiary or from
transferring any of such subsidiary’s property or assets to the Issuer or any
Guarantor or any other subsidiary of the Issuer or any Guarantor, except as
described in the Offering Memorandum (exclusive of any amendment or supplement
thereto that is not part of the Pricing Disclosure Package) or provided pursuant
to the Issuer’s senior secured credit facilities.

 

7

--------------------------------------------------------------------------------


 

(aa)         The Issuer and its subsidiaries possess all licenses, certificates,
permits and other authorizations issued by the appropriate U.S. federal, state
or non-U.S. regulatory authorities necessary to conduct their respective
businesses, except where the failure to possess such licenses, certificates,
permits and other authorizations would not reasonably be expected to have a
Material Adverse Effect, and none of the Issuer or any of its subsidiaries has
received any notice of proceedings relating to the revocation or modification of
any such license, certificate, authorization or permit that, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
reasonably be expected to have a Material Adverse Effect, except as set forth in
or contemplated in the Offering Memorandum (exclusive of any amendment or
supplement thereto that is not part of the Pricing Disclosure Package).

 

(bb)         The Issuer and each of its subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for inventory is compared
with the existing inventory at reasonable intervals and appropriate action is
taken with respect to any differences. Based on the Issuer’s most recent
evaluation of its internal controls over financial reporting pursuant to
Rule 13a-15(c) of the Exchange Act, except as disclosed in the Offering
Memorandum, there are no material weaknesses in the Issuer’s internal controls. 
The Issuer’s auditors and the Audit Committee of the Board of Directors of the
Issuer have been advised of: (i) all significant deficiencies and material
weaknesses in the design or operation of internal controls over financial
reporting which have adversely affected or are reasonably likely to adversely
affect the Issuer’s ability to record, process, summarize and report financial
information; and (ii) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Issuer’s
internal controls over financial reporting.

 

(cc)         The Issuer and its subsidiaries (i) are in compliance with any and
all applicable non-U.S., U.S. federal, state and local laws and regulations
relating to the protection of human health and safety (as such is affected by
hazardous or toxic substances or wastes, pollutants or contaminants), the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”); (ii) have received and are in compliance
with all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses; (iii) have not
received notice of any actual or potential liability under any Environmental
Law; and (iv) have not been named as a “potentially responsible party” under the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, except where such non-compliance with Environmental Laws, failure to
receive or comply with required permits, licenses or other approvals, liability
or status as a potentially responsible party would not reasonably be expected
to, individually or in the aggregate, have a Material Adverse Effect and except
as set forth in or contemplated in the Offering Memorandum (exclusive of any
amendment or supplement thereto that is not part of the Pricing Disclosure
Package).

 

8

--------------------------------------------------------------------------------


 

(dd)         (i) The minimum funding standard under Section 302 of the Employee
Retirement Income Security Act of 1974, as amended, and the regulations and
published interpretations thereunder (“ERISA”), has been satisfied by each
“pension plan” (as defined in Section 3(2) of ERISA) that has been established
or maintained by the Issuer and/or one or more of its subsidiaries; (ii) each of
the Issuer and its subsidiaries has fulfilled its obligations, if any, under
Section 515 of ERISA; (iii) each pension plan and welfare plan established or
maintained by the Issuer and/or one or more of its subsidiaries is in compliance
in all material respects with the currently applicable provisions of ERISA; and
(iv) none of the Issuer or any of its subsidiaries has incurred or, except as
set forth or contemplated in the Final Memorandum, would reasonably be expected
to incur any material withdrawal liability under Section 4201 of ERISA, any
material liability under Section 4062, 4063, or 4064 of ERISA, or any other
material liability under Title IV of ERISA; except, in each case, as would not
reasonably be expected to have a Material Adverse Effect.

 

(ee)         The Issuer and its subsidiaries own, possess, license or have other
rights to use all patents, trademarks and service marks, trade names,
copyrights, domain names (in each case including all registrations and
applications to register the same), inventions, trade secrets, technology,
know-how and other intellectual property (collectively, the “Intellectual
Property”) necessary for the conduct of their respective businesses as now
conducted or as proposed in the Offering Memorandum to be conducted, except
where the failure to own, possess, license or otherwise have such rights would
not reasonably be expected to have a Material Adverse Effect.  Except as set
forth in the Offering Memorandum, and except as would not reasonably be expected
to have a Material Adverse Effect, (i) the Issuer and its subsidiaries own, or
have rights to use under license, all such Intellectual Property free and clear
in all respects of all adverse claims, liens or other encumbrances; (ii) to the
knowledge of the Issuer and the Guarantors, there is no infringement by third
parties of any such Intellectual Property; (iii) there is no pending or, to the
knowledge of the Issuer and the Guarantors, threatened action, suit, proceeding
or claim by any third party challenging the Issuer’s or its subsidiaries’ rights
in or to any such Intellectual Property; (iv) there is no pending or, to the
Issuer’s and the Guarantors’ knowledge, threatened action, suit, proceeding or
claim by any third party challenging the validity, scope or enforceability of
any such Intellectual Property; and (v) there is no pending or, to the knowledge
of the Issuer and the Guarantors, threatened action, suit, proceeding or claim
by any third party that the Issuer or any of its subsidiaries infringes or
otherwise violates any patent, trademark, copyright, trade secret or other
proprietary rights of any third party.

 

(ff)          Neither the issuance, sale and delivery of the Securities and,
when issued, the Guarantees, nor the application of the proceeds thereof by the
Issuer as described in the Offering Memorandum will violate Regulation T, U or X
of the Board of Governors of the Federal Reserve System, as the same is in
effect on the Closing Date.

 

(gg)         To the knowledge of the Issuer, immediately after the consummation
of the Transactions and the other transactions contemplated by this Agreement,
(i) the fair value and present fair saleable value of the assets of the Issuer
and its subsidiaries taken as a whole on a going concern basis will exceed the
sum of their stated liabilities and

 

9

--------------------------------------------------------------------------------


 

identified contingent liabilities taken as a whole; and (ii) the Issuer and its
subsidiaries on a consolidated basis will not be (a) left with unreasonably
small capital with which to carry on their business as it is proposed to be
conducted, (b) unable to pay their debts (contingent or otherwise) as they
mature or (c) otherwise insolvent.

 

(hh)         No forward-looking statement (within the meaning of Section 27A of
the Act and Section 21E of the Exchange Act) or presentation of market-related
or statistical data contained in the Offering Memorandum has been made or
reaffirmed without a reasonable basis or has been disclosed other than in good
faith.

 

(ii)           There are no stamp or other issuance or transfer taxes or duties
or other similar fees or charges imposed by any governmental authority required
under applicable law to be paid in connection with the execution and delivery of
this Agreement or the Indenture, the issuance or sale hereunder by the Issuer of
the Securities, or the issuance by the Guarantors of the Guarantees.

 

(jj)           Except as disclosed in the Offering Memorandum, the Issuer and
its subsidiaries maintain an effective system of “disclosure controls and
procedures” (as defined in Rule 13a-15(e) of the Exchange Act) that has been
designed to ensure that information required to be disclosed by the Issuer in
reports that it files or submits under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the Commission’s
rules and forms, including controls and procedures designed to ensure that such
information is accumulated and communicated to the Issuer’s management as
appropriate to allow timely decisions regarding required disclosure.  The Issuer
and its subsidiaries have carried out evaluations of the effectiveness of their
disclosure controls and procedures as required by Rule 13a-15 of the Exchange
Act.

 

(kk)         The legality, validity, enforceability or admissibility into
evidence of any of the Pricing Disclosure Package, Offering Memorandum, this
Agreement, the Securities, the Guarantees or the Indenture in any jurisdiction
in which Michaels of Canada, ULC (the “Foreign Guarantor”) is organized or does
business is not dependent upon such document being submitted into, filed or
recorded with any court or other authority in any such jurisdiction on or before
the date hereof or that any tax, imposition or charge be paid in any such
jurisdiction on or in respect of any such document.

 

(ll)           It is not necessary under the laws of any jurisdiction in which
the Foreign Guarantor is organized or does business that any of the holders of
the Securities be licensed, qualified or entitled to carry on business in any
such jurisdiction by reason only of the execution, delivery, performance or
enforcement of any of this Agreement, the Securities, the Guarantees or the
Indenture.

 

(mm)      The Foreign Guarantor has the power to submit and has taken all
necessary corporate action to submit to the jurisdiction of any federal or state
court located in the borough of Manhattan in the City of New York (a “New York
Court”).

 

10

--------------------------------------------------------------------------------


 

(nn)         A holder of Securities, the Trustee under the Indenture and each
Initial Purchaser are each entitled to sue as plaintiff in the courts of the
jurisdiction of formation and domicile of the Foreign Guarantor for the
enforcement of their respective rights under this Agreement, the Securities, the
Guarantees and the Indenture and such access to such courts will not be subject
to any conditions which are not applicable to residents of such jurisdiction or
a company incorporated in such jurisdiction, other than (a) the requirement to
be extra-provincially registered or to obtain a license, certificate or similar
instrument or (b) the requirement to post a bond, security or guarantee with
respect to court costs and legal fees.

 

(oo)         Subject to such qualifications and assumptions as are set forth in
the opinion of relevant local counsel for the Foreign Guarantor, the courts of
the jurisdiction of formation and domicile of the Foreign Guarantor will
recognize and enforce a judgment obtained against the Foreign Guarantor in a New
York Court in an action arising out of or in connection with this Agreement, the
Securities, the Guarantees or the Indenture, in each case, without reconsidering
the merits thereof.

 

(pp)         Neither the Issuer nor any of its subsidiaries nor, to the
knowledge of the Issuer, any director, officer, agent, employee or other person
associated with or acting on behalf of the Issuer or any of its subsidiaries has
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expense relating to political activity; (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977; or (iv) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment, except in
the case of each of clauses (i)-(iv), as would not have a Material Adverse
Effect.

 

(qq)         The operations of the Issuer and its subsidiaries are in compliance
with applicable financial recordkeeping and reporting requirements of the
Currency and Foreign Transactions Reporting Act of 1970, as amended, the money
laundering statutes of all jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Issuer or
any of its subsidiaries with respect to the Money Laundering Laws is pending or,
to the knowledge of the Issuer, threatened, except in each case as would not
have a Material Adverse Effect.

 

(rr)           Neither the Issuer nor any of its subsidiaries nor, to the
knowledge of the Issuer, any director, officer, agent, employee or affiliate of
the Issuer or of any of its subsidiaries is currently the subject of any
sanctions administered or enforced by the U.S. Government (including, without
limitation, the Office of Foreign Assets Control of the U.S. Treasury Department
(“OFAC”)), the United Nations Security Council (“UNSC”), the European Union, Her
Majesty’s Treasury (“HMT”), or other relevant sanctions authority (collectively,
“Sanctions”), nor is the Company or any of its subsidiaries located, organized
or resident in a country or territory that is the subject of Sanctions; and the
Issuer will not directly or indirectly use the proceeds of the offering
contemplated

 

11

--------------------------------------------------------------------------------


 

hereby, or lend, contribute or otherwise make available such proceeds to any
joint venture partner or other person or entity, that to its knowledge intends
to use such proceeds, or to any subsidiary (i) to fund any activities of or
business with any person, or in any country or territory, that, at the time of
such funding, is the subject of Sanctions or (ii) in any other manner that will
result in a violation by any person (including any person participating in the
transaction, whether as initial purchaser, advisor, investor or otherwise) of
Sanctions..

 

Any certificate signed by any officer of the Issuer, the Guarantors or their
respective subsidiaries and delivered to the Initial Purchasers or counsel for
the Initial Purchasers in connection with the offering of the Securities and,
when issued, the Guarantees, shall be deemed a joint and several representation
and warranty by each of the Issuer, the Guarantors and their respective
subsidiaries, as to matters covered thereby, to each Initial Purchaser.

 

2.                                      Purchase and Sale.  Subject to the terms
and conditions and in reliance upon the representations and warranties herein
set forth, the Issuer agrees to issue and sell to each Initial Purchaser, and
each Initial Purchaser agrees, severally and not jointly, to purchase from the
Issuer, at a purchase price of 98.5% of the principal amount thereof, plus
accrued interest, if any, from December 19, 2013 to the Closing Date, the
principal amount of Securities set forth opposite such Initial Purchaser’s name
in Schedule I hereto.

 

3.                                      Delivery and Payment.  Delivery of and
payment for the Securities shall be made at the offices of Simpson Thacher &
Bartlett LLP, 425 Lexington Avenue, New York, New York 10017, at 10:00 A.M. New
York City time on December 19, 2013 or at such time on such later date not more
than three Business Days after the foregoing date as the Initial Purchasers
shall designate, which date and time may be postponed by agreement between the
Initial Purchasers and the Issuer or as provided in Section 9 hereof (such date
and time of delivery and payment for the Securities being herein called the
“Closing Date”).  Delivery of the Securities shall be made to the Initial
Purchasers for the respective accounts of the several Initial Purchasers against
payment by the several Initial Purchasers of the purchase price thereof to or
upon the order of the Issuer by wire transfer payable in same-day funds to the
account specified by the Issuer.  Delivery of the Securities shall be made
through the facilities of The Depository Trust Company unless the Initial
Purchasers shall otherwise instruct.

 

4.                                      Offering by Initial Purchasers.

 

(a)                                 Each Initial Purchaser acknowledges that the
Securities have not been and will not be registered under the Act and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons, except pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the Act.

 

(b)                                 Each Initial Purchaser, severally and not
jointly, represents and warrants to and agrees with the Issuer and the
Guarantors, that:

 

(i)                  it has not sold, and will not sell, any Securities within
the United States or to, or for the account or benefit of, U.S. persons as part
of their distribution at any time except to those persons whom it reasonably
believes to be “qualified institutional buyers”

 

12

--------------------------------------------------------------------------------


 

(as defined in Rule 144A under the Act) or if any such person is buying for one
or more institutional accounts for which such person is acting as a fiduciary or
agent, only when such person has represented to it that each such account is a
qualified institutional buyer to whom notice has been given that such sale or
delivery is being made in reliance on Rule 144A and, in each case, in
transactions in accordance with Rule 144A;

 

(ii)               it has not offered or sold, and will not offer or sell, any
Securities outside the United States (x) as part of their distribution at any
time or (y) otherwise until 40 days after the later of the commencement of the
offering and the Closing Date except in accordance with Rule 903 of
Regulation S;

 

(iii)            neither it nor any person acting on its behalf has made or will
make offers or sales of the Securities in the United States by means of any form
of general solicitation or general advertising (within the meaning of
Regulation D) in the United States or in any manner involving a public offering
within the meaning of Section 4(a)(2) of the Act;

 

(iv)           in connection with each sale pursuant to Section 4(b)(i)(A), it
has taken or will take reasonable steps to ensure that the purchaser of such
Securities is aware that such sale is being made in reliance on Rule 144A;

 

(v)              neither it, nor any of its Affiliates nor any person acting on
its or their behalf has engaged or will engage in any directed selling efforts
(within the meaning of Regulation S) with respect to the Securities;

 

(vi)           it has not entered and will not enter into any contractual
arrangement with any distributor (within the meaning of Regulation S) with
respect to the distribution of the Securities, except with its Affiliates or
with the prior written consent of the Issuer;

 

(vii)        it and its Affiliates and any person acting on its behalf have
complied and will comply with the offering restrictions requirement of
Regulation S;

 

(viii)     at or prior to the confirmation of sale of Securities sold in
reliance of Regulation S (other than a sale of Securities pursuant to
Section 4(b)(i)(A) of this Agreement), it shall have sent to each distributor,
dealer or person receiving a selling concession, fee or other remuneration that
purchases Securities from it during the distribution compliance period (within
the meaning of Regulation S) a confirmation or notice to substantially the
following effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Act”) and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons (i) as part
of their distribution at any time or (ii) otherwise until 40 days after the
later of the commencement of the offering and the date of closing of the
offering, except in either case in accordance with Regulation S or Rule 144A
under the Act.  Terms used in this paragraph have the meanings given to them by
Regulation S;”

 

13

--------------------------------------------------------------------------------


 

(ix)           in relation to each Member State of the European Economic Area
which has implemented the Prospectus Directive (each, a “Relevant Member
State”), with effect from and including the date on which the Prospectus
Directive is implemented in that Relevant Member State it has not made and will
not make an offer of the Securities to the public in that Relevant Member State
other than (i) to any legal entity which a qualified investor as defined in the
Prospectus Directive, (ii) to fewer than 100, or, if the Relevant Member State
has implemented the relevant provision of the 2010 PD Amending Directive, 150,
natural or legal persons (other than qualified investors as defined in the
Prospectus Directive), as permitted under the Prospectus Directive, subject to
obtaining the prior consent of the representatives of the Initial Purchasers for
any such offer, or (iii) in any other circumstances falling within Article 3(2)
of the Prospectus Directive, provided that no such offer of Securities shall
require the Company to publish a prospectus pursuant to Article 3 of the
Prospectus Directive or supplement a prospectus pursuant to Article 16 of the
Prospectus Directive.  For the purposes of this provision, the expression an
“offer of Securities to the public” in relation to any Securities in any
Relevant Member State means the communication in any form and by any means of
sufficient information on the terms of the offer and the Securities to be
offered so as to enable an investor to decide to purchase or subscribe to the
Securities, as the same may be varied in that Relevant Member State by any
measure implementing the Prospectus Directive in that Relevant Member State, the
expression “Prospectus Directive” means Directive 2003/71/EC (and amendments
thereto, including the 2010 PD Amending Directive, to the extent implemented in
the Relevant Member State), and includes any relevant implementing measure in
each Relevant Member State and the expression “2010 PD Amending Directive” means
Directive 2010/73/EU;

 

(x)              it has only communicated or caused to be communicated and will
only communicate or cause to be communicated an invitation or inducement to
engage in investment activity (within the meaning of Section 21 of the Financial
Services and Markets Act of 2000 (“FSMA”)) received by it in connection with the
issue or sale of the Securities in circumstances in which Section 21(1) of the
FSMA does not apply to the Issuer;

 

(xi)           it has complied and will comply with all applicable provisions of
the FSMA with respect to anything done by it in relation to the Securities in,
from or otherwise involving the United Kingdom; and

 

(xii)        it is an institutional “accredited investor” (as defined in 501(a)
of Regulation D).

 

5.                                      Agreements.  The Issuer and the
Guarantors agree, jointly and severally, in each case with each Initial
Purchaser as follows:

 

(a)                                 The Issuer will furnish to each Initial
Purchaser and to counsel for the Initial Purchasers, without charge, during the
period referred to in paragraph (c) below, as many copies of the Pricing
Disclosure Package and Final Memorandum and any amendments and supplements
thereto as they may reasonably request.

 

14

--------------------------------------------------------------------------------


 

(b)                                 The Issuer and the Guarantors will not make
any amendment or supplement to the Pricing Disclosure Package and Final
Memorandum or otherwise distribute or refer to any written communication that
constitutes an offer to sell or a solicitation of an offer to buy the Securities
(other than the Pricing Disclosure Package, the Recorded Road Show and the Final
Memorandum) that shall be reasonably disapproved by Deutsche Bank Securities
Inc. (“DBSI”) after reasonable notice thereof.

 

(c)                                  (1) If at any time prior to the completion
of the sale of the Securities by the Initial Purchasers (as determined by DBSI,
but in no event more than 180 days after the date hereof), any event occurs as a
result of which, in the opinion of counsel for the Initial Purchasers, or
counsel for the Issuer, it is necessary to amend or supplement the Final
Memorandum, as then amended or supplemented, (i) in order that the Final
Memorandum would not include any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, or (ii) comply
with applicable law, the Issuer will promptly (A) notify DBSI of any such event;
(B) subject to the requirements of paragraph (b) of this Section 5, prepare an
amendment or supplement that will correct such statement or omission or effect
such compliance; and (C) supply any supplemented or amended Final Memorandum to
the several Initial Purchasers and counsel for the Initial Purchasers without
charge in such quantities as they may reasonably request and (2) if at any time
prior to the Closing Date (i) any event shall occur or condition shall exist as
a result of which any of the Pricing Disclosure Package as then amended or
supplemented or the Recorded Road Show would include any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading or (ii) it is necessary to amend or supplement any of the
Pricing Disclosure Package or the Recorded Road Show so that any of the Pricing
Disclosure Package or the Recorded Road Show, as the case may be, will comply
with applicable law, the Issuer will immediately notify the Initial Purchasers
thereof and forthwith prepare and, subject to paragraph (b) above, furnish to
the Initial Purchasers such amendments or supplements to any of the Pricing
Disclosure Package or the Recorded Road Show as may be necessary so that the
statements in any of the Pricing Disclosure Package or the Recorded Road Show as
so amended or supplemented do not contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

(d)                                 The Issuer will assist the Initial
Purchasers in arranging, if necessary, for the qualification of the Securities
for sale by the Initial Purchasers under the laws of such jurisdictions in the
United States as the Initial Purchasers may designate and will maintain such
qualifications in effect so long as required for the sale of the Securities;
provided that in no event shall the Issuer or any of the Guarantors be obligated
to qualify to do business in any jurisdiction where it is not now so qualified
or to take any action that would reasonably be expected to subject it to service
of process in suits, other than those arising out of the offering or sale of the
Securities, in any jurisdiction where it is not now so subject or to subject
themselves to taxation in any jurisdiction.  The Issuer will promptly advise the
Initial Purchasers of the receipt by it or the Guarantors of any notification
with respect to the suspension of the qualification of the Securities or the

 

15

--------------------------------------------------------------------------------


 

Guarantees for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose.

 

(e)                                  During the period from the Closing Date
until one year after the Closing Date, the Issuer will not, and will not permit
any of its Affiliates to, resell any Securities that have been acquired by any
of them except for Securities resold in a transaction registered under the Act.

 

(f)                                   The Issuer, the Guarantors and their
Affiliates and any person acting on their behalf will not make offers or sales
of any security (as defined in the Act), or solicit offers to buy any security,
under circumstances that could be integrated with the sale of the Securities in
a manner that would reasonably be expected to require the registration of the
Securities under the Act.

 

(g)                                  The Issuer and its Affiliates and any
person acting on their behalf will not engage in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with any offer or sale of the Securities in the United States.

 

(h)                                 So long as any of the Securities are
“restricted securities” within the meaning of Rule 144(a)(3) under the Act, the
Issuer and its subsidiaries will, unless they become subject to and comply with
Section 13 or 15(d) of the Exchange Act or file the periodic reports
contemplated by such provisions pursuant to the terms of the Indenture, provide
to each holder of such restricted securities and to each prospective purchaser
(as designated by such holder) of such restricted securities, upon the request
of such holder or prospective purchaser, any information required to be provided
by Rule 144A(d)(4) under the Act (it being acknowledged and agreed that, prior
to the first date on which information is required to be provided under the
Indenture, the information contained in the Final Memorandum is sufficient for
this purpose).

 

(i)                                     The Issuer and its Affiliates and any
person acting on their behalf will not engage in any directed selling efforts
with respect to the Securities, and each of them will comply with the offering
restrictions requirement of Regulation S.  Terms used in this paragraph have the
meanings given to them by Regulation S.

 

(j)                                    The Issuer will cooperate with the
Initial Purchasers and use its commercially reasonable efforts to permit the
Securities to be eligible for clearance and settlement through The Depository
Trust Company.

 

(k)                                 The Issuer, the Guarantors and their
Affiliates will not for a period of 60 days following the Closing Date, without
the prior written consent of a majority in interest of the Initial Purchasers,
offer, sell or contract to sell, pledge or otherwise dispose of (or enter into
any transaction that is designed to, or might reasonably be expected to, result
in the disposition (whether by actual disposition or effective economic
disposition due to cash settlement or otherwise) by the Issuer, any of the
Guarantors or any of their respective Affiliates or any person in privity with
the Issuer, any of the Guarantors or any of their respective Affiliates),
directly or indirectly, or announce the offering of, any

 

16

--------------------------------------------------------------------------------


 

capital markets debt securities issued or guaranteed by the Issuer or any of the
Guarantors (other than the Securities and the Guarantees).

 

(l)                                     The Issuer and the Guarantors, jointly
and severally, agree to pay the costs and expenses relating to the following
matters:  (i) the fees of the Trustee (and its counsel); (ii) the preparation,
printing or reproduction of the Pricing Disclosure Package and the Final
Memorandum and each amendment or supplement to either of them; (iii) the
printing (or reproduction) and delivery (including postage, air freight charges
and charges for counting and packaging) of such copies of the Pricing Disclosure
Package and the Final Memorandum, and all amendments or supplements to either of
them, as may, in each case, be reasonably requested for use in connection with
the offering and sale of the Securities; (iv) any stamp or transfer taxes in
connection with the original issuance and sale of the Securities; (v) the
printing (or reproduction) and delivery of any blue sky memorandum to investors
in connection with the offering of the Securities; (vi) any registration or
qualification of the Securities for offer and sale under the securities or blue
sky laws of the several states and any other jurisdictions specified pursuant to
Section 5(d) (including filing fees and the reasonable fees and expenses of
counsel for the Initial Purchasers relating to such registration and
qualification); (vii) the approval of the Securities for book-entry transfer by
DTC; (viii) the “roadshow” and any other meetings with prospective investors in
the Securities; (ix) the fees and expenses of the Issuer’s accountants and the
fees and expenses of counsel (including local and special counsel) of the
Issuer; (x) the rating of the Securities by rating agencies; and (xi) all other
costs and expenses incident to the performance by the Issuer of their
obligations hereunder.

 

(m)                             The Issuer will use the proceeds from the sale
of the Securities in the manner described in the Pricing Disclosure Package and
the Final Memorandum under the caption “Use of Proceeds.”

 

(n)                                 The Issuer and the Guarantors jointly and
severally acknowledge and agree that the Initial Purchasers are acting solely in
the capacity of an arm’s length contractual counterparty to the Issuer and the
Guarantors with respect to the offering of Securities contemplated hereby
(including in connection with determining the terms of the offering) and not as
a financial advisor or a fiduciary to or an agent of the Issuer, any of the
Guarantors or any other person.  Additionally, no Initial Purchaser is advising
the Issuer, any of the Guarantors or any other person as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction.  The Issuer
and the Guarantors shall consult with their own advisors concerning such matters
and shall be responsible for making their own independent investigation and
appraisal of the transactions contemplated hereby, and the Initial Purchasers
shall have no responsibility or liability to the Issuer or any of the Guarantors
with respect thereto.  Any review by the Initial Purchasers of the Issuer and
the Guarantors, the transactions contemplated hereby or other matters relating
to such transactions will be performed solely for the benefit of the Initial
Purchasers and shall not be on behalf of the Issuer or any of the Guarantors.

 

6.                                      Conditions to the Obligations of the
Initial Purchasers.  The obligations of the Initial Purchasers to purchase the
Securities shall be subject to the accuracy of the

 

17

--------------------------------------------------------------------------------


 

representations and warranties of the Issuer and the Guarantors contained herein
at the Time of Sale and the Closing Date, to the accuracy of the statements of
the Issuer and the Guarantors made in any certificates pursuant to the
provisions hereof, to the performance by the Issuer and the Guarantors of their
obligations hereunder and to the following additional conditions:

 

(a)                                 The Issuer shall have requested and caused
(i) Ropes & Gray LLP, counsel for the Issuer and those Guarantors organized or
incorporated in the State of Delaware, to furnish to the Initial Purchasers an
opinion and letter dated the Closing Date in form and substance reasonably
satisfactory to the Initial Purchasers, (ii) Troutman Sanders LLP, Virginia
counsel for the Issuer and Michaels Stores Card Services, LLC, to furnish to the
Initial Purchasers an opinion dated the Closing Date in form and substance
reasonably satisfactory to the Initial Purchasers and (iii) McInnes Cooper, Nova
Scotia counsel for the Issuer and the Foreign Guarantor, to furnish to the
Initial Purchasers an opinion letter dated the Closing Date in form and
substance reasonably satisfactory to the Initial Purchasers.

 

(b)                                 The Initial Purchasers shall have received
from Simpson Thacher & Bartlett LLP, counsel for the Initial Purchasers, such
opinion and negative assurance statement, each dated the Closing Date and
addressed to the Initial Purchasers, with respect to the issuance and sale of
the Securities, the Indenture, Pricing Disclosure Package and the Final
Memorandum (as amended or supplemented at the Closing Date) and other related
matters as the Initial Purchasers may reasonably require, and the Issuer and the
Guarantors shall have furnished to such counsel such documents as they
reasonably request for the purpose of enabling them to pass upon such matters.

 

(c)                                  The Issuer shall have furnished to the
Initial Purchasers a certificate, signed by (x) the chairman, chief executive
officer, president or vice president and (y) the chief financial officer,
treasurer or principal financial or accounting officer of the Issuer and the
Guarantors, dated the Closing Date, to the effect that the signers of such
certificate have reviewed the Pricing Disclosure Package and the Final
Memorandum, any amendment or supplement to the Pricing Disclosure Package and
the Final Memorandum and this Agreement and that:

 

(i)                   the representations and warranties of the Issuer and the
Guarantors in this Agreement are true and correct in all material respects
(except to the extent already qualified by materiality, in which case such
obligations shall be subject to the accuracy of such representations and
warranties in all respects) at the Time of Sale and on the Closing Date, and the
Issuer and the Guarantors have complied in all material respects with all the
agreements and satisfied all the conditions on their part to be performed or
satisfied hereunder at or prior to the Closing Date; and

 

(ii)                since the date of the most recent financial statements
included in the Pricing Disclosure Package and the Final Memorandum (exclusive
of any amendment or supplement thereto), there has been no material adverse
change in the condition (financial or otherwise), business or results of
operations of the Issuer and its subsidiaries, taken as a whole, except as set
forth in or contemplated

 

18

--------------------------------------------------------------------------------


 

in the Pricing Disclosure Package and the Final Memorandum (exclusive of any
amendment or supplement thereto).

 

(d)                                 The Issuer shall have requested and caused
Ernst & Young LLP to furnish to the Initial Purchasers a “comfort” letter,
(i) at and dated as of the date hereof with respect to the Pricing Disclosure
Package and (ii) in bring-down form at and dated as of the Closing Date with
respect to the Final Memorandum, each such letter in form and substance
reasonably satisfactory to the Initial Purchasers, confirming that they are
independent auditors within the meaning of the Exchange Act and the applicable
published rules and regulations thereunder and confirming certain matters with
respect to the audited and unaudited financial statements and other financial
and accounting information contained in the Pricing Disclosure Package and Final
Memorandum, as applicable, including any amendment or supplement thereto at the
date of the applicable letter.

 

(e)                                  Subsequent to the Time of Sale or, if
earlier, the dates as of which information is given in the Pricing Disclosure
Package and the Final Memorandum, there shall not have been any change or
development in the condition (financial or otherwise), business or results of
operations of the Issuer and its subsidiaries, taken as a whole and after giving
effect to the Transactions, except as set forth in or contemplated in the
Pricing Disclosure Package and the Final Memorandum (exclusive of any amendment
or supplement thereto), the effect of which is, or would reasonably be expected
to become, in the judgment of a majority in interest of the Initial Purchasers,
so material and adverse as to make it impractical or inadvisable to proceed with
the offering, sale or delivery of the Securities on the terms and in the manner
contemplated in the Pricing Disclosure Package and the Final Memorandum.

 

(f)                                   At the Closing Date, the Issuer, the
Guarantors and the Trustee shall have entered into the Indenture and the Initial
Purchasers shall have received counterparts, conformed as executed thereof.

 

(g)                                  Subsequent to the date hereof, there shall
not have been any decrease in the rating of the Securities by any “nationally
recognized statistical rating organization” (as defined in Section 3(a)(62) of
the Exchange Act) or any notice given of any intended or potential decrease in
any such rating or of a possible change in any such rating that does not
indicate the direction of the possible change.

 

(h)                                 Prior to the Closing Date, the Issuer and
the Guarantors shall have furnished to the Initial Purchasers such further
information, certificates and documents as the Initial Purchasers may reasonably
request, as set forth in the closing memorandum relating to the Transactions.

 

(i)                                     Prior to the Closing Date, the Issuer
and the Guarantors shall have taken all action reasonably required to be taken
by them to have the Securities declared eligible for clearance and settlement
through The Depository Trust Company.

 

19

--------------------------------------------------------------------------------


 

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to the Initial
Purchasers and counsel for the Initial Purchasers.

 

The documents required to be delivered by this Section 6 will be available for
inspection at the office of Simpson Thacher & Bartlett LLP, 425 Lexington
Avenue, New York, New York 10017, on the Business Day prior to the Closing Date.

 

7.                                      Reimbursement of Expenses.  If the sale
of the Securities provided for herein is not consummated because any condition
to the obligations of the Initial Purchasers set forth in Section 6 hereof is
not satisfied, because of any termination pursuant to Section 10 hereof or
because of any refusal, inability or failure on the part of the Issuer or the
Guarantors to perform any agreement herein or comply with any provision hereof
other than by reason of a default by any of the Initial Purchasers, including as
described in Section 9 hereof, the Issuer and the Guarantors will, jointly and
severally, reimburse the Initial Purchasers on behalf of the Initial Purchasers
on demand for all reasonable expenses (including reasonable fees and
disbursements of Simpson Thacher & Bartlett LLP) that shall have been incurred
by them in connection with the proposed purchase and sale of the Securities.

 

8.                                      Indemnification and Contribution.

 

(a)                                 The Issuer and the Guarantors jointly and
severally agree to indemnify and hold harmless each Initial Purchaser, the
directors, officers and Affiliates of each Initial Purchaser and each person who
controls any Initial Purchaser within the meaning of either the Act or the
Exchange Act against any and all losses, claims, damages or liabilities, joint
or several, to which they or any of them may become subject under the Act, the
Exchange Act or other U.S. federal or state statutory law or regulation, at
common law or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in the
Pricing Disclosure Package, Recorded Road Show (when taken together with the
Preliminary Offering Memorandum) or Final Memorandum or in any amendment or
supplement thereto or in any other written communication by the Issuer or a
Guarantor that constitutes an offer to sell or a solicitation of an offer to buy
the Securities or arise out of or are based upon the omission or alleged
omission to state therein a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, and agree (subject to the limitations set forth in the provisos to
this sentence) to reimburse each such indemnified party, as incurred, for any
legal or other expenses reasonably incurred by it in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the Issuer and the Guarantors will not be liable in any
such case to the extent that any such loss, claim, damage or liability arises
out of or is based upon any such untrue statement or alleged untrue statement or
omission or alleged omission made in the Pricing Disclosure Package, the
Recorded Road Show or Final Memorandum, or in any amendment thereof or
supplement thereto, in reliance upon and in conformity with the Initial
Purchaser Information (as defined below).  This indemnity agreement will be in
addition to any liability that the Issuer and the Guarantors may otherwise
have.  The Issuer and the Guarantors shall not be liable under this Section 8 to
any indemnified party regarding any settlement or compromise or consent to the

 

20

--------------------------------------------------------------------------------


 

entry of any judgment with respect to any pending or threatened claim, action,
suit or proceeding in respect of which indemnification or contribution may be
sought hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
is consented to by the Issuer which consent shall not be unreasonably withheld.

 

(b)                                 Each Initial Purchaser severally, and not
jointly, agrees to indemnify and hold harmless (i) the Issuer and the
Guarantors, (ii) each person, if any, who controls (within the meaning of either
the Act or the Exchange Act) the Issuer or any of the Guarantors, and (iii) the
directors and officers of the Issuer and the Guarantors, to the same extent as
the foregoing indemnity from the Issuer and the Guarantors to each Initial
Purchaser, but only with reference to the Initial Purchaser Information (as
defined below).  This indemnity agreement will be in addition to any liability
that any Initial Purchaser may otherwise have.  The Issuer acknowledges that the
ninth paragraph and the fourth sentence of the seventh paragraph under the
heading “Plan of Distribution” in the Preliminary Memorandum and the Final
Memorandum constitute the only information furnished in writing by or on behalf
of the Initial Purchasers for inclusion in the Pricing Disclosure Package, the
Recorded Road Show or the Final Memorandum or any other written communication by
the Issuers that constitutes an offer to sell or the solicitation of an offer to
buy the Securities (the “Initial Purchaser Information”).

 

(c)                                  Promptly after receipt by an indemnified
party under this Section 8 of notice of the commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against the
indemnifying party under this Section 8, notify the indemnifying party in
writing of the commencement thereof; but the failure so to notify the
indemnifying party (i) will not relieve it from liability under paragraph (a) or
(b) above unless and to the extent it did not otherwise learn of such action and
such failure results in the forfeiture by the indemnifying party of substantial
rights or defenses and (ii) will not, in any event, relieve the indemnifying
party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraph (a) or (b) above, except as
provided in paragraph (d) below.  The indemnifying party shall be entitled to
appoint counsel (including local counsel) of the indemnifying party’s choice at
the indemnifying party’s expense to represent the indemnified party in any
action for which indemnification is sought (in which case the indemnifying party
shall not thereafter be responsible for the fees and expenses of any separate
counsel, other than local counsel if not appointed by the indemnifying party,
retained by the indemnified party or parties except as set forth below);
provided, however, that such counsel shall be reasonably satisfactory to the
indemnified party.  Notwithstanding the indemnifying party’s election to appoint
counsel (including local counsel) to represent the indemnified party in an
action, the indemnified party shall have the right to employ separate counsel
(including local counsel), and the indemnifying party shall bear the reasonable
fees, costs and expenses of such separate counsel if (i) the use of counsel
chosen by the indemnifying party to represent the indemnified party would
present such counsel with a conflict of interest (based on the advice of counsel
to the indemnified party); (ii) such action includes both the indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded (based on the advice of counsel to the indemnified party) that there
may be legal defenses available to it and/or other indemnified parties that are
different from or additional to those available to the indemnifying party;
(iii) the indemnifying party shall not have employed counsel reasonably
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time

 

21

--------------------------------------------------------------------------------


 

after notice of the institution of such action; or (iv) the indemnifying party
shall authorize the indemnified party to employ separate counsel at the expense
of the indemnifying party.  It is understood and agreed that the indemnifying
party shall not, in connection with any proceeding or related proceeding in the
same jurisdiction, be liable for the reasonable fees and expenses of more than
one separate firm (in addition to any local counsel) for all indemnified
parties.  Any such separate firm for any Initial Purchaser, its Affiliates,
directors and officers and any control persons of such Initial Purchaser shall
be designated in writing by DBSI and any such separate firm for the Issuer or
any of the Guarantors and any control persons of the Issuer or any of the
Guarantors shall be designated in writing by the Issuer.  In the event that any
Initial Purchaser, its Affiliates, directors and officers or any control persons
of such Initial Purchaser are indemnified parties collectively entitled, in
connection with a proceeding in a single jurisdiction, to the payment of fees
and expenses of a single separate firm under this Section 8(c), and any such
Initial Purchaser, its Affiliates, directors and officers or any control persons
of such Initial Purchaser cannot agree to a mutually acceptable separate firm to
act as counsel thereto, then such separate firm for all such indemnified parties
shall be designated in writing by DBSI.  An indemnifying party will not, without
the prior written consent of the indemnified parties, settle or compromise or
consent to the entry of any judgment with respect to any pending or threatened
claim, action, suit or proceeding in respect of which indemnification or
contribution may be sought hereunder (whether or not the indemnified parties are
actual or potential parties to such claim, action, suit or proceeding) unless
such settlement, compromise or consent includes an unconditional release of each
indemnified party, in form and substance reasonably satisfactory to such
indemnified party, from all liability arising out of such claim, action, suit or
proceeding and does not include any statement as to, or any admission of, fault,
culpability or failure to act by or on behalf of any indemnified party.

 

(d)                                 In the event that the indemnity provided in
paragraph (a) or (b) of this Section 8 is unavailable to or insufficient to hold
harmless an indemnified party for any reason (other than by virtue of the
failure of an indemnified party to notify the indemnifying party of its right to
indemnification pursuant to subsection (a) or (b) above, where such failure
materially prejudices the indemnifying party (through the forfeiture of
substantial rights or defenses)), the Issuer and the Guarantors, jointly and
severally on the one hand, and the Initial Purchasers, on the other hand,
severally agree to contribute to the aggregate losses, claims, damages and
liabilities (including legal or other expenses reasonably incurred in connection
with investigating or defending any loss, claim, damage, liability or action)
(collectively “Losses”) to which the Issuer or any Guarantor and one or more of
the Initial Purchasers may be subject in such proportion as is appropriate to
reflect the relative benefits received by the Issuer and the Guarantors, on the
one hand, and by the Initial Purchasers, on the other hand, from the offering of
the Securities.  If the allocation provided by the immediately preceding
sentence is unavailable for any reason or not permitted by applicable law, the
Issuer and the Guarantors, on the one hand, and the Initial Purchasers, on the
other hand, severally shall contribute in such proportion as is appropriate to
reflect not only such relative benefits but also the relative fault of the
Issuer and the Guarantors, on the one hand, and the Initial Purchasers, on the
other hand, in connection with the statements or omissions that resulted in such
Losses, as well as any other relevant equitable considerations.  Benefits
received by the Issuer and the Guarantors shall be deemed to be equal to the
total net proceeds from the offering (before deducting expenses) received by
them, and benefits received by the Initial Purchasers shall be deemed to be
equal to the total purchase discounts and commissions.  Relative fault shall be
determined by reference to,

 

22

--------------------------------------------------------------------------------


 

among other things, whether any untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information provided by the Issuer or any Guarantor, on the one hand, or the
Initial Purchasers, on the other hand, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission and any other equitable considerations
appropriate in the circumstances.  The Issuer, the Guarantors and the Initial
Purchasers agree that it would not be just and equitable if the amount of such
contribution were determined by pro rata allocation or any other method of
allocation that does not take account of the equitable considerations referred
to above.  Notwithstanding the provisions of this Section 8, in no case shall
any Initial Purchaser be responsible for any amount in excess of the purchase
discount or commission applicable to the Securities purchased by such Initial
Purchaser hereunder. Notwithstanding the provisions of this paragraph (d), no
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Act) shall be entitled to contribution from any person who
was not guilty of such fraudulent misrepresentation.  The Initial Purchasers’
obligations to contribute pursuant to this Section 8 are several in proportion
to their respective purchase obligations hereunder and not joint.  For purposes
of this Section 8, each person, if any, who controls an Initial Purchaser within
the meaning of either the Act or the Exchange Act and each director, officer,
employee, Affiliate and agent of an Initial Purchaser shall have the same rights
to contribution as such Initial Purchaser, and each person who controls the
Issuer or any Guarantor within the meaning of either the Act or the Exchange Act
and the respective officers and directors of the Issuer and the Guarantors shall
have the same rights to contribution as the Issuer and the Guarantors, subject
in each case to the applicable terms and conditions of this paragraph (d).

 

9.                                      Default by an Initial Purchaser.  If any
one or more Initial Purchasers shall fail to purchase and pay for any of the
Securities agreed to be purchased by such Initial Purchaser hereunder and such
failure to purchase shall constitute a default in the performance of its or
their obligations under this Agreement, the remaining Initial Purchasers shall
be obligated severally to take up and pay for (in the respective proportions
that the principal amount of the Securities set forth opposite their names in
Schedule I hereto bears to the aggregate principal amount of the Securities set
forth opposite the names of all the remaining Initial Purchasers) the Securities
that the defaulting Initial Purchaser or Initial Purchasers agreed but failed to
purchase; provided, however, that in the event that the aggregate principal
amount of the Securities that the defaulting Initial Purchaser or Initial
Purchasers agreed but failed to purchase shall exceed 10% of the aggregate
principal amount of the Securities set forth in Schedule I hereto, the Issuer
shall be entitled to a period of 36 hours within which to procure another party
or parties reasonably satisfactory to the non-defaulting Initial Purchasers to
purchase no less than the amount of such unpurchased Securities that exceeds 10%
of the principal amount thereof upon such terms herein set forth.  If, however,
the Issuer shall not have completed such arrangements within 36 hours after such
default and the principal amount of unpurchased Securities exceeds 10% of the
principal amount of Securities to be purchased on such date, then this Agreement
will terminate without liability as to the Securities to any non-defaulting
Initial Purchaser or the Issuer.  In the event of a default by any Initial
Purchaser as set forth in this Section 9, the Closing Date shall be postponed
for such period, not exceeding five Business Days, to effect any changes that in
the opinion of counsel for the Issuer or counsel for the Initial Purchasers
shall determine are necessary in the Final Memorandum or in any other documents
or arrangements may be effected.  Nothing contained in this Agreement shall
relieve any defaulting Initial Purchaser of its liability,

 

23

--------------------------------------------------------------------------------


 

if any, to the Issuer or any nondefaulting Initial Purchaser for damages
occasioned by its default hereunder.

 

10.                               Termination.  This Agreement shall be subject
to termination in the absolute discretion of a majority in interest of the
Initial Purchasers, by notice given to the Issuer prior to delivery of and
payment for the Securities, if at any time prior to such time (i) trading in any
securities generally on the New York Stock Exchange or the NASDAQ Stock Market
shall have been suspended or materially limited or minimum prices shall have
been established on such exchange or the NASDAQ Stock Market; (ii) a banking
moratorium shall have been declared either by U.S. federal or New York State
authorities; or (iii) there shall have occurred any outbreak or escalation of
hostilities, declaration by the United States of a national emergency or war or
other calamity or crisis the effect of which on financial markets is such as to
make it, in the judgment of a majority in interest of the Initial Purchasers,
impractical or inadvisable to proceed with the offering, sale or delivery of the
Securities as contemplated in the Pricing Disclosure Package and the Final
Memorandum.

 

11.                               Representations and Indemnities to Survive. 
The respective agreements, representations, warranties, indemnities and other
statements of the Issuer and the Guarantors or, with respect to Sections 5(f),
(g) and (i) hereof, their respective officers and of the Initial Purchasers set
forth in or made pursuant to this Agreement will remain in full force and
effect, regardless of any investigation made by or on behalf of the Initial
Purchasers or the Issuer or any Guarantor, or any of the indemnified parties
referred to in Section 8 hereof, and will survive delivery of and payment for
the Securities.  The provisions of Sections 7 and 8 hereof shall survive the
termination or cancellation of this Agreement.

 

12.                               Notices.  All communications hereunder will be
in writing and effective only on receipt and, if sent to the Initial Purchasers,
will be mailed, delivered or faxed to Deutsche Bank Securities Inc. (fax no.:
(212) 797-4564 and confirmed to 60 Wall Street, New York, New York 10005),
Attention: Legal Department; or, if sent to the Issuer or the Guarantors, will
be mailed, delivered or faxed c/o Chief Financial Officer (fax no.: (972)
409-1901 and confirmed to it at 8000 Bent Branch Drive, Irving TX 75063
Attention:  General Counsel (fax no.: (972) 409-1965).  The Issuer shall be
entitled to act and rely upon any request, consent, notice or agreement given or
made on behalf of the Initial Purchasers by DBSI.

 

13.                               Successors.  This Agreement will inure to the
benefit of and be binding upon the parties hereto and at and after the Closing
Date, the Issuer and the Guarantors and their respective successors and the
indemnified parties referred to in Section 8 hereof and their respective
successors and no other person will have any right or obligation hereunder.  No
purchaser of Securities from any Initial Purchaser shall be deemed to be a
successor merely by reason of such purchase.

 

14.                               Applicable Law; Waiver of Jury Trial;
Submission to Jurisdiction; Judgment Currency.  This Agreement and any claim,
controversy or dispute relating to or arising out of this Agreement will be
governed by and construed in accordance with the laws of the State of New York
applicable to contracts made and to be performed within the State of New York. 
The parties hereto each hereby waive any right to trial by jury in any action,
proceeding or counterclaim arising out of or relating to this Agreement.  Any
proceeding related to this

 

24

--------------------------------------------------------------------------------


 

Agreement or the transactions contemplated hereby shall be exclusively
commenced, prosecuted or continued in any court of the State of New York located
in the City and County of New York or in the United States District Court for
the Southern District of New York, and the Issuer and the Guarantors hereby
consent to the jurisdiction of such courts and personal service with respect
thereto.  If, for the purposes of obtaining judgment in any court, it is
necessary to convert a sum due hereunder in dollars into another currency, the
parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures, DBSI could purchase (and remit in New York City) dollars
with such other currency on the Business Day preceding that on which final
judgment is given.  The obligations of the Issuer and the Guarantors in respect
of any sum due hereunder shall, notwithstanding any judgment in a currency other
than dollars, be discharged only to the extent that on the Business Day
following its receipt of any sum adjudged to be so due in such other currency,
DBSI may, in accordance with normal banking procedures, purchase (and remit in
New York City) dollars with such other currency; if the dollars so purchased and
remitted are less than the sum originally due any Initial Purchaser or any
indemnified party in dollars, the Issuer and the Guarantors agree, as a separate
obligation and notwithstanding any such judgment, to indemnify the relevant
payee against such loss, and if the dollars so purchased exceed the sum
originally due in dollars, such excess shall be remitted to the payor.

 

15.                               Counterparts.  This Agreement may be signed in
one or more counterparts (which may be delivered in original form or facsimile
or “pdf” file thereof), each of which when so executed shall constitute an
original and all of which together shall constitute one and the same agreement.

 

16.                               Headings.  The section headings used herein
are for convenience only and shall not affect the construction hereof.

 

17.                               Definitions.  The terms that follow, when used
in this Agreement, shall have the meanings indicated.

 

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

 

“Affiliate” shall have the meaning specified in Rule 501(b) of Regulation D.

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which commercial banking institutions or trust companies are
authorized or required by law to close in New York City.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Commission” shall mean the Securities and Exchange Commission.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

 

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended, and the rules and regulations of the Commission promulgated thereunder.

 

25

--------------------------------------------------------------------------------


 

“Regulation D” shall mean Regulation D under the Act.

 

“Regulation S” shall mean Regulation S under the Act.

 

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended,
and the rules and regulations of the Commission promulgated thereunder.

 

18.                               Patriot Act. In accordance with the
requirements of the USA Patriot Act (Title III of Pub. L, 107-56 (signed into
law October 26, 2001)), the Initial Purchasers are required to obtain, verify
and record information that identifies their clients, which may include the name
and address of their clients, as well as other information that will allow the
Initial Purchasers to properly identify their clients.

 

26

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the Issuer,
the Guarantors and the several Initial Purchasers.

 

 

Very truly yours,

 

 

 

MICHAELS STORES, INC.

 

 

 

 

 

By:

/s/ Charles M. Sonsteby

 

 

Name: Charles M. Sonsteby

 

 

Title: Chief Administrative Officer and

 

 

Chief Financial Officer

 

 

 

AARON BROTHERS, INC.

 

 

 

 

 

By:

/s/ Charles M. Sonsteby

 

 

Name: Charles M. Sonsteby

 

 

Title: President – CAO and CFO

 

 

 

 

 

ARTISTREE, INC.

 

 

 

 

 

By:

/s/ Charles M. Sonsteby

 

 

Name: Charles M. Sonsteby

 

 

Title: Chief Administrative Officer and

 

 

Chief Financial Officer

 

 

 

MICHAELS FINANCE COMPANY, INC.

 

 

 

 

 

By:

/s/ Charles M. Sonsteby

 

 

Name: Charles M. Sonsteby

 

 

Title: President – CAO and CFO

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

MICHAELS STORES PROCUREMENT COMPANY, INC.

 

 

 

 

 

By:

/s/ Charles M. Sonsteby

 

 

Name: Charles M. Sonsteby

 

 

Title: Chief Administrative Officer and Chief

 

 

Financial Officer

 

 

 

MICHAELS OF CANADA, ULC

 

 

 

 

 

By:

/s/ Charles M. Sonsteby

 

 

Name: Charles M. Sonsteby

 

 

Title: Chief Administrative Officer and Chief

 

 

Financial Officer

 

 

 

MICHAELS STORES CARD SERVICES, LLC

 

 

 

 

 

By:

/s/ Charles M. Sonsteby

 

 

Name: Charles M. Sonsteby

 

 

Title: President – CAO and CFO

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.

 

 

 

DEUTSCHE BANK SECURITIES INC.

 

 

 

 

 

By: Deutsche Bank Securities Inc.

 

 

 

 

For itself, and the other several Initial Purchasers named in Schedule I to the
foregoing Agreement

 

 

 

 

 

By:

/s/ Frank Fazio

 

 

Name: Frank Fazio

 

 

Title: Managing Director

 

 

 

 

 

By:

/s/ Stephen R. Lapidus

 

 

Name: Stephen R. Lapidus

 

 

Title: Director

 

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Initial Purchasers

 

Principal Amount of 
Securities To Be 
Purchased

 

Deutsche Bank Securities Inc.

 

$

70,200,000

 

Barclays Capital Inc.

 

23,400,000

 

Merrill Lynch, Pierce, Fenner & Smith
Incorporated

 

23,400,000

 

Credit Suisse Securities (USA) LLC

 

23,400,000

 

Goldman, Sachs & Co.

 

23,400,000

 

J.P. Morgan Securities LLC

 

23,400,000

 

Morgan Stanley & Co. LLC

 

23,400,000

 

Wells Fargo Securities, LLC

 

23,400,000

 

Guggenheim Securities, LLC

 

13,000,000

 

Macquarie Capital (USA) Inc.

 

13,000,000

 

Total

 

$

260,000,000

 

 

--------------------------------------------------------------------------------


 

ANNEX A-1

 

Aaron Brothers, Inc., a Delaware corporation

Artistree, Inc., a Delaware corporation
Michaels Finance Company, Inc., a Delaware corporation
Michaels Stores Procurement Company, Inc., a Delaware corporation
Michaels of Canada, ULC, a Nova Scotia unlimited liability company
Michaels Stores Card Services, LLC, a Virginia limited liability company

 

--------------------------------------------------------------------------------


 

ANNEX A-2

 

Aaron Brothers, Inc.

Aaron Brother Card Services, LLC

Artistree, Inc.

Artistree of Canada, ULC
Michaels Finance Company, Inc.
Michaels Stores Procurement Company, Inc.
Michaels of Canada, ULC
Michaels Stores Card Services, LLC

Michaels Stores of Puerto Rico, LLC

 

--------------------------------------------------------------------------------


 

ANNEX B

 

Preliminary Offering Memorandum Supplements

 

1.             Pricing Supplement dated December 16, 2013.

 

--------------------------------------------------------------------------------